Citation Nr: 0007665	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  96-30 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for Crohn's disease, 
claimed as a stomach problem, internal bleeding, and blood in 
the urine and stool.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.  He served in Southwest Asia from January 15 to April 
30, 1991.  He also had unverified inactive duty for training.

The issue of entitlement to service connection for a right 
foot injury was originally denied by the Nashville, 
Tennessee, Department of Veterans Affairs (VA), Regional 
Office in August 1991.  This decision was confirmed and 
continued by a rating action issued in December 1991.  The 
veteran failed to file a timely appeal of this decision.

This appeal arose from an April 1996 rating decision of the 
Nashville, Tennessee, RO, which denied entitlement to the 
requested benefits.  This decision was confirmed by a rating 
action issued in May 1997.

In regard to the claim for service connection for Crohn's 
disease, claimed as a stomach problem, internal bleeding, and 
blood in the urine and stool, it is noted that this disorder 
is a diagnosed illness which was found prior to the veteran's 
service in the Persian Gulf.  Therefore, the provisions of 
38 C.F.R. § 3.317 (1999) are not for application in this 
case.  Moreover, the issue of service connection for Crohn's 
disease will be subject to the attached remand.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from the residuals of right knee disorder 
which can be related to his period of service.

2.  The RO denied entitlement to service connection for the 
residuals of a right foot injury in December 1991.

3.  Additional evidence submitted since that time fails to 
show that the veteran's right foot injury residuals had their 
onset in or were aggravated by his period of service.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well grounded 
claim for service connection for the residuals of a right 
knee injury.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1999).

2.  Evidence received since the RO denied entitlement to 
service connection for the residuals of a right foot injury 
is not new and material, so that the claim is not reopened, 
and the December 1991 decision of the RO is final.  
38 U.S.C.A. §§ 1110, 5107(a), 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for the residuals 
of an injury to the right knee

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

The veteran's service medical records indicated that he had a 
contusion to the right knee while serving on inactive duty 
for training on August 29, 1983.  The examination conducted 
at the time of his separation from active duty in May 1991 
contained no complaints referable to his right knee and the 
objective examination was within normal limits.  

The veteran was examined by VA in August 1991.  He 
specifically noted that he had no joint problems.  

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498. 

In the instant case, the veteran did complain of a right knee 
contusion during inactive duty for training.  This evidence 
suggests that he did suffer an injury in service, thus 
satisfying one element of the Caluza test for well 
groundedness.  However, there is no evidence of the existence 
of a current disability.  The separation examination 
performed in May 1991 and the VA examination of August 1991, 
both noted that his right knee was normal.  The veteran has 
not presented any additional evidence that would suggest that 
a right knee disability currently exists.  Therefore, the 
absence of any evidence of current knee disorder indicates 
that the veteran did not develop a "chronic" disorder as a 
result of the contusion to the right knee noted in August 
1983.  The veteran has rendered his opinion that such a 
chronic disorder exists, he is not competent, as a layperson, 
to render an opinion as to whether he has a chronic knee 
disability the result of the injury noted in service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case does show that a "condition" (a 
contused right knee) was present in service.  However, there 
is no evidence of continuity of symptomatology; in fact, he 
specifically denied having any joint problems at the time of 
the August 1991 VA examination.  Therefore, it is found that 
the veteran's claim for service connection for the residuals 
of a right knee injury is not well grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for a 
right foot injury

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1999).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final denial of the veteran's claim 
is the December 1991 rating action, which confirmed and 
continued the denial by the RO made in August 1991.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The evidence which was of record at the time that the RO 
considered this case in December 1991 will be briefly 
summarized.  A November 15, 1987 periodic examination from 
the National Guard contained no reference to a right foot 
injury.  The objective examination was negative.  A VA 
examination conducted in August 1991 contained his statement 
that he thought that he had broken his toes in Saudi Arabia.  
An x-ray showed no evidence of a fracture or dislocation.

The evidence added to the record since the December 1991 
rating action consisted of the report of a December 1986 
period of hospitalization at a private facility.  This noted 
that he had fallen approximately 15 to 20 feet from a rock 
crusher.  He complained that his right foot was hurting.  An 
x-ray revealed a fracture through the distal ends of the 
second, third and fourth metatarsal bones with only slight 
displacement present.  The foot was then casted.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the December 1991 decision by the RO remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is new, in that it was presented in an 
attempt to show that the veteran had injured his right foot 
in service.  

However, the additional evidence is not "material."  The 
additional evidence must bear directly and substantially upon 
the specific matter under consideration and which by itself 
or in conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
The additional evidence that the veteran submitted, 
consisting of a December 1986 private hospital report, 
contains no objective proof whatever that he injured his 
right foot while on duty.  This record is from a private 
facility and does not contain any indication that the veteran 
experienced this fall as part of duties in the military.  
This evidence, which shows that his right foot injury 
preexisted a period of service, is clearly adverse to his 
claim that the injury occurred during service.  Such adverse 
evidence cannot be used to reopen a claim.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992).  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim that he presented new and 
material evidence to reopen his claim for service connection 
for the residuals of a right foot injury.


ORDER

Service connection for the residuals of a right knee injury 
is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for the 
residuals of a right foot injury, the benefit sought on 
appeal is denied.



REMAND

The veteran has claimed that he suffers from Crohn's disease, 
claimed as a stomach problem, internal bleeding, and blood in 
the urine and stool, which was aggravated by his period of 
service in the Persian Gulf.  This claim was originally 
denied by the RO in August 1991; this decision was confirmed 
and continued by the RO in December 1991.  The veteran did 
not timely appeal this decision.  Despite the fact that this 
claim was previously denied by the RO, the issue of service 
connection was handled by the RO on a de novo basis, without 
regard to the laws and regulations pertaining to finality.  
In the interests of due process and in order to avoid 
prejudice to the veteran, see Bernard v. Brown, 4 Vet. App. 
384 (1993), it is determined that this case should be 
returned to the RO so that the issue can be handled pursuant 
to the laws and regulations dealing with finality.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should readjudicate the 
veteran's claim for service connection 
for Crohn's disease (claimed as a stomach 
problem, internal bleeding, and blood in 
the urine and stool) on the basis of 
finality.  Specifically, it should be 
determined whether the veteran has 
submitted new and material evidence to 
reopen the December 1991 rating action of 
the RO.

2.  If the decision is adverse to the 
appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case, which 
includes the laws and regulations 
pertaining to the finality of prior 
unappealed decisions of the RO.  An 
opportunity to respond must also be 
provided.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



